DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Pages 5-7 have been fully considered but they are not persuasive.  Regarding Applicant remarks on Page 5, Para. 2, Applicant asserts that the material transport vehicle including a processor, should not be objected to, since Fig. 1 shows a forklift, which by definition is a material transport vehicle.  However, Fig. 1 is discussed in Para. 0010, and does not mention the “forklift” or “a material transport vehicle”.  Para. 0008-0009 discuss “automated trucks”, “partially automated trucks”, and “manually driven truck”, but it is not clear that these elements are the “material transport vehicles” as claimed.  Applicant uses the term “forklifts and similar container transport platforms” but it is not clear from the specification and the drawings what the “material transport vehicle” is.  Applicant should amend the Specification with clear and consistent terminology, and should clearly point out the elements in the claims.  It is not clear in the Specification, which of the elements Applicant intends to be the “material transport vehicle”, which is essential in understanding the claims.
Regarding Applicant remarks on Page 5, Para. 3, it is not clear that the “image processing” (Para. 0011), “video capture and processing”, and “3D range measurement 
Applicant remarks on Page 5, Para. 4 that the sensors are clearly described in the specification is not persuasive.  In Para. 0008 Applicant uses the term, “sensor-based” in Para. 0008.  Where is the laser sensor described in Fig. 1?  Where is the sensor mounted on the floor (34), and the second sensor fixed to the fork elevator in Para. 0010?  Which feature in the drawings are the “video sensors” in Fig. 2 as described in Para. 11?  Applicant describes various “sensors”, a camera, and “3D range measurement sensors”, “video sensors”, and inertial sensors (Para. 0011; 0014, 0016, 0058).  It is not clear however, which of these various sensors correspond to the “plurality of sensors facilitating indoor and outdoor navigation” of the material transport vehicle (which is also not clearly described) as claimed.  Applicant needs to more clearly describe which sensors are included in the plurality of sensors for facilitating indoor and outdoor navigation of the material transport vehicle, as claimed.  
Regarding Applicant’s remarks on Page 5, Para. 5, Applicant asserts that “facilitating outdoor and indoor navigation” is clear since this feature is mentioned in Para. 0056.  However, Para. 0056 describes a previous ‘561 Patent that describes driverless vehicle navigation GPS and inertial dead reckoning for automated truck location. However, it is still not clear how these features in this paragraph belonging to the prior Patent correspond to the “facilitating outdoor and indoor navigation” for the 
Regarding Applicant’s remarks on Page 6, Para. 2, it is not clear that the “video capture and processing apparatus” corresponds to the “top camera (39)” in Fig. 2, as mentioned in Para. 0011 of the specification.  Applicant describes that Fig. 2 shows video based sensors, top camera (39) to image the side of the pallet, and field cameras (41) for reading identifiers.  However, as mentioned above, it is not clear as to whether or which of these sensors refer to the “video capture and processing apparatus” to facilitate indoor navigation of the “material transport vehicle” as mentioned in claim 1.  It is also not clear that the “doorways” shown in Fig. 11, 12 are the “naturally occurring features” as described in Para. 0069, nor is it clear that the figure is a doorway in Fig. 11-12.  It appears that the “doorway” is above “Ref. h”, however this is not clearly referenced in the specification.  Examiner recommends that the “doorway” is described with a reference number or labeled in Figure for clarity.  Applicant should amend the Specification regarding any other features that the Specification discloses is in the drawings, but do not have include any reference numbers or labels.
Regarding Applicant’s arguments on Page 6, Para. 3, Applicant has amended “naturally occurring features” to “pre-existing structures”, making Applicant’s arguments unclear.  Which of the features is Applicant intending to include, the “naturally occurring features” or the “pre-existing structures”?  Applicant needs to clearly describe in the specification which features correspond to the “pre-existing structures” at the known locations as claimed.  Applicant should amend the specification to use clear and 
Regarding Applicant’s remarks on Page 6, Para. 4, it is not clear from the Specification that the “fiducials” are “intentionally placed computer-readable codes” as claimed.  It is not clear that “specialized location detecting bar codes” mentioned in Para. 0070 correspond to the “compound, elongated, or specifically encoded codes” to overcome lighting conditions as recited in claim 6.  The “code” of Fig. 32A mentioned in Para. 0054 does not clearly correspond to “preexisting features” as asserted by the Applicant.

The Specification in general does not provide full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.  That is, the Specification does not clearly describe: a material transport vehicle having a controller that is in communication with sensors to facilitate indoor and outdoor navigation, the sensors comprise a combination of inertial and geolocation sensing, the sensors use a video capture and processing apparatus to view and track features at known locations, using dead reckoning to determine to location of the vehicle between the features at known locations, the dead reckoning is determined by localizing the position of the vehicle, the features at known locations are pre-existing structures, the computer-readable codes are compound, elongated, and encoded to overcome lighting conditions or view orientation, the structures include aisles, doors, walls, and shelving units, as claimed.  

Finally, many of the features mentioned above that Applicant asserts are in the drawings are not pointed out in a clear and concise manner so as to facilitate an understanding of the invention as required in 37 CFR 1.81.  
  
Applicant's arguments filed on Page 15, Para. 4 have been fully considered but they are not persuasive. Applicant asserts that the vehicles in Law are not “autonomous” but are instead “automated”.  Applicant further asserts that the hardware in Laws is used in a different manner (Page 17, Para 2), and Laws is directed to an industrial vehicle motion control.  Applicant argues that the present invention is directed to a “robotic material-handling vehicle, after which logic for all sensor processing and execution is performed by the vehicle without ‘virtualization’, and that the vehicles have the on-board carry out the mission without operator or virtual assistance.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vehicles are not autonomous, hardware is used in a different manner, Laws is directed to an industrial vehicle motion control, processing and execution is performed ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments filed on Page 18, Para. 2 have been fully considered but they are not persuasive.  Applicant asserts that the “missing” sensors (which Examiner interprets as the “geolocation and inertial sensors”, mentioned in claim 1) represent the very combination of sensors used for outdoor navigation.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Laws includes various sensors to assist in navigating the forklift vehicles (200)(Para. 0076).  The missing “geolocation and inertial sensors” are provided by Chamberlin (Para. 0039-0040; 0042) as mentioned in the Non-Office Action.  

Applicant's arguments filed on Page 18, Para. 3 have been fully considered but they are not persuasive.  Applicant states that Laws is limited to operation within a warehouse and the system does not facilitate indoor and outdoor navigation.  First, the “sensors facilitation outdoor navigation” comprising a combination of GPS geolocation and inertial sensing in claim 1 is unclear since these features are not clearly described in the specification or pointed out in the drawings. Examiner understands that the sensors are capable of facilitating outdoor navigation.

Paragraph 0055 in the Specification in the present application briefly mentions using GPS and inertial dead reckoning for automated truck-self-location when operating outdoors, and refers to the prior art incorporated Patent.  Para. 0074 describes code detection and as a truck gets closer, the corners are more accurately resolved which removed accumulated Dead Reckoning position errors.  However, these paragraphs does not adequately explain facilitating outdoor navigation, or how the sensors facilitate outdoor navigation using a combination of GPS geolocation and inertial sensing as mentioned in claim 1. The sentence, “Thus, visual target fixes can provide indoor absolute localizations, substituting or augmenting GPS fixes that only operate accurately outdoors.”, is also unclear.
Finally, the system in Chamberlin teaches navigating industrial vehicles that are used in outdoor locations (Para. 0037).  Even if Laws does not disclose that the system .

Applicant's arguments filed Page 18, Para. 4 have been fully considered but they are not persuasive. Applicant asserts that Laws does not used to determine the location of the vehicle between the features at known locations as mentioned in claim 1.  First, the “features at known locations” is vague, and needs clarification in the specification.  How in the specification, is dead reckoning used to determine the location of the vehicle between “features” at known locations.  In Laws, the system includes a map of features in an industrial environment, and locates objects and obstacles in the environment in relation to the position of the forklift vehicle (200) to assist in navigation (Para. 0066; 0074; 0076) with the use of various sensors, GPS, and dead-reckoning. Objects, obstacles, and other structures in an industrial environment may reasonably be construed as “features”, and the location of the vehicle (200) can be determined between the features as understood by the Examiner.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system in the present application automatically switches to dead reckoning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  
on Page 19, Para. 2 have been fully considered but they are not persuasive. Applicant asserts that the vehicles in Chamberlin are not autonomous, robotic, or automated.  Applicant asserts that the geolocation and inertial sensing is used merely to determine position.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments filed on Page 19, Para. 3 have been fully considered but they are not persuasive. Applicant asserts that there is no motivation to combine the “geolocation and inertial sensing” techniques used in Chamberlin to the system in Laws.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Laws provides a system for accurately navigating automated vehicles (200) in an environment using various sensors and other data to aid the vehicle (200) in effectively locating objects, performing tasks, and avoiding obstacles (0023; 0066; 00071; 0076).  

Laws is directed to effectively navigating industrial vehicles using various sensors, and GPS technology, and these features provide the motivation to combine the sensing methods in Chamberlin, in which the system is also directed to facilitating the navigation of industrial vehicles using various sensors, including the use of geolocation and inertial sensing.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“material transport vehicle including a controller”; “sensors” facilitating outdoor and indoor navigation; “video capture and processing apparatus”; “features”; “intentionally placed features”; “compound, elongated, or specifically encoded codes”; and “preexisting features”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The claims recite several features that are not clearly described in the specification.  
The: “material transport vehicle have a controller in communication with sensors”, “video capture and processing apparatus” for viewing, identifying, and tracking “features”, “features” that are “pre-existing structures” or intentionally placed computer-readable codes”, “features” enabling the vehicle to pick up and transport material, 
Moreover, some of the elements, such as the forklift, material transport vehicle, are mentioned in the specification as known prior art, but Applicant does not adequately describe these elements in the preferred embodiment.  In another example, Applicant describes the typical use of certain pick/place locations generally (see Para. 0084-0085, “identifying and locating by form templates”), but does not clearly show how the material handling system as claimed in the present invention employs “identifying and locating by form templates”.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. Para. 0059, the sentence, “Paths along map encoded routes or across areas where free driving is allowed can be enforced by comparing the vehicle self-locations against planned paths, error or path deviations generating steering correction feedback so that the vehicle approximately follows the planned path to accomplish movement from a point A to point B along allowed driving lanes.”, is unclear.
2. Para. 0062, the sentences, “This is localizing the vehicle position from precisely measuring movement. If a vehicle moves from a known point A [x, y] and orientation /3 by a known distance and orientation change [Ax, Ay, A /3], then we can know its position from origin as [x+Ax, y+Ay, #+A /], indefinitely is the A measurements 
Para. 0063: This paragraph is unclear and the entire paragraph needs clarification.  The sentences, “Therefore, vehicle location based on fixes will vary within some predictable circular error probability radius, making it look like the vehicle spontaneously "teleports" small distances around where it really is at any given time. On the other hand, Dead Reckoned estimates may generate estimates with errors that are unbounded over time, they are only erroneous by smaller multiples of 6 of shorter intervals, i.e. is only erroneous by n *6 which over shorter time frames is << CEP [Figure 7}. Thus, if we estimate location based on a smoothed weighted sum of the absolute coordinate fix-based location and the Dead Reckoned location…, and feed this back to the system as its best overall location solution, the Dead Reckoned component "filters" the absolute component's CEP error while the absolute component bounds the worst case Dead Reckoned error (i.e. keeps n *6 < CEP).”, is unclear and includes 
2. Para. 0071, the sentence, “If validate, the four corners of the code are used to determine the location of the code or the camera reading the code.”, is unclear.
3. The overall organization of the Specification is difficult to understand.  There are also numerous run-on sentences.  The Applicant gives an overview of the prior art in Para. 0003-0013, then discusses general concepts about material handling and prior art patents, but does not describe how these concepts relate to the elements in the claims.  There are very few practical examples in the specification of how the features are used by or with a material transport vehicle.  The relevant elements in the specification are not clearly referenced in the drawings.  The specification needs to be more clearly organized so that the claimed features can be understood.  Moreover, the summary begins at Para. 0014 by stating, “This invention relates in general to containerized material handling systems, and more particularly, to a method and system for locating, identifying, acquiring, stacking, and transporting inventory items within an inventory system. This disclosure describes how pallets are engaged and disengaged, both mechanically and in conjunction with video and 3D range measurement sensors.” 
However, this paragraph does not clearly relate to the “material transport vehicle” having a controller in communication with a plurality of sensors, the sensors include video capturing to track features at known locations, using dead reckoning to determine the location of the vehicle, or any of the other features as claimed.  
Appropriate clarification is the Specification is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Relative to claim 1, material transport vehicle including a controller, the sensors facilitating outdoor navigation, the sensors for facilitation indoor navigation include video capture and processing apparatus operative to view, identify and track features at known locations, and using dead reckoning to determine the location of the vehicle between the features at the known locations, was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  

Relative to claims 4-5, video capturing computer codes such as barcodes, and codes that are compound, elongated, or specifically encoded to overcome lighting conditions or view orientation, are not adequately described in the specification.
Relative to claim 7, the preexisting structures associated with the warehouse, are not adequately described in the specification.
Relative to claims 8-10, using the video capture and processing apparatus to: locate, engage, and manipulate pallets for loading, unloading and stacking or destacking operations, or identify pallet locations, pallet types, lot identifiers, and key isle-way locations, or identify pallet openings, pallet edges and pallet top locations, is not adequately described in the specification to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.
Relative to claims 11, the structures including: aisles, walls, and shelving units; or doors or other openings in walls or shelving units, is not adequately described in the specification to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.
Relative to claim 13, providing the video capture and processing apparatus that is operative to target pick-and-place locations by identifying and locating templates or models, is not adequately described in the specification to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.

Relative to claims 16-18, providing absolute coordinate fixes based upon geolocation; the absolute coordinate fixes are based upon sightings of facility location fixed features (LFFs); and the absolute coordinate fixes are based upon a combination of GPS and LFFs, is not adequately described in the specification to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Relative to claim 1, the material transport vehicle including a controller, sensors facilitating outdoor navigation, and video capture and processing apparatus operative to view, identify and track features at known locations, are not clear since the features are 
Relative to claim 2, “features at the known locations are naturally occurring or intentionally placed” is unclear.  Naturally occurring or intentionally placed are not clearly described in the specification.
Relative to claims 4-5, detecting and identifying computer-readable codes and barcodes by the video capture and processing apparatus is not clear since this is not clearly described in the specification.
Relative to claim 6, providing codes that are “compound, elongated, or specifically encoded to overcome lighting conditions or view orientation”, is not clear since it is not clearly described in the specification.
Relative to claim 7, “preexisting features associated with the warehouse or other facility” is unclear since it not clearly described in the specification. 
Relative to claims 8-12, providing a video capturing and processing apparatus to: enables the forklift to locate, engage, and manipulate pallets for loading, unloading and stacking or destacking operations; identify pallet locations, pallet types, lot identifiers, and key isle-way locations; identify pallet openings, pallet edges and pallet top locations; identify aisles, walls, and shelving units; or identify doors or other openings in 
Relative to claim 13, providing the video capture and processing apparatus to be operative to target pick-and-place locations by identifying and locating templates or models, is not clear.  This feature is not clearly described in the specification or shown in the figures.
Relative to claims 14-15, providing absolute coordinate fixes that are collected and used along with dead reckoning to determine vehicle location; and the vehicle location is based on a smoothed, weighted sum of the absolute coordinate fixes and dead reckoning, is not clear.  These features is not clearly described in the specification.
Relative to claims 16-18, providing absolute coordinate fixes based upon geolocation; the absolute coordinate fixes are based upon sightings of facility location fixed features (LFFs); and the absolute coordinate fixes are based upon a combination of GPS and LFFs, is not clear.  These features are not clearly described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-8, and 13 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al (US PG. Pub. 2012/0123614) in view of Chamberlin (US PG. Pub. 2016/0185291).  Relative to claims 1-3, 7-8, and 13, Laws discloses: a material handling system adapted for use outside and within a warehouse (“warehouse”) or other facility (100)(Fig. 1) having aisles and material storage areas (Para. 0024)(Fig. 1), comprising: a material transport vehicle (200)(Fig. 2) including a controller (included in Ref. 104)(Fig. 1-2) in communication with sensors (108)(Fig. 2-3) facilitating indoor and outdoor navigation (Para. 0044; 0004, items are moved into a variety of physical environments); the sensors (108) facilitating outdoor navigation comprise a combination of global positioning satellite (GPS) sensing (Para. 0076); the sensors (108) facilitating indoor navigation include video capture and processing apparatus (see captured “video data” of the physical environment) operative to view, identify and track features (“objects”, “obstructions”, “pallets”, and the like) at known locations (video data related to various objects, pallets, obstructions is captured; Para. 0023; 0032; 0046); dead reckoning is used to determine the location of the vehicle (200)(Fig. 2) between the features at the known locations (Para. 0076); and the dead is determined by localizing the position of the vehicle (200) through precise measurement of vehicle movement (Para. 0076; 0048).
the features (see the plurality of objects, pallets, obstructions, etc…) at the known locations are pre-existing structures, intentionally placed computer-readable codes (Para. 0023; 0032; 0066; 0100); 

the preexisting structures are associated with the warehouse (100) or other facility (Para. 0023; 0066; 0100); 
the vehicle is a forklift (200)(Fig. 2); and the video capture and processing apparatus enables the forklift to locate, engage, and manipulate pallets (112)(Fig 1) for loading, unloading and stacking or destacking operations (Para. 0032; 0046); and
the video capture and processing apparatus (included in the sensor array, 338) is operative to target pick-and-place locations by identifying and locating templates or models (Para. 0046, see “three-dimensional object models”). 
Laws does not expressly disclose: the sensors include geolocation and inertial sensing.
Chamberlin teaches: the sensors include geolocation and inertial sensing (Para. 0039-0040; 0042), and which sensing can be specifically applied for outdoor use (Para. 0037), for the purpose of providing a method to monitor and control speed, ensure safety, and increase efficiency in an industrial vehicle in materials handling operations (Para. 0003-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Laws with so that the sensors include geolocation and inertial sensing described above, as taught in Chamberlin for the purpose of providing a method to monitor and control speed, ensure safety, and increase efficiency in an industrial vehicle in materials handling operations.
s 4-6, and 9-11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws in view of Chamberlin as applied to claim 1 above, and further in view of Hance et al (US PG. Pub. 2018/0029797).   Relative to claims 4-5, and 9-11, Laws in view of Chamberlin discloses all claim limitations as mentioned above, but does not expressly disclose: the video capture and processing apparatus is operative to detect and identify the computer-readable codes; the computer-readable codes are barcodes; the video capture and processing apparatus is operative to identify one or more of the following: pallet locations, pallet types, lot identifiers, and key isle-way locations; the video capture and processing apparatus is operative to identify one or more of the following: pallet openings, pallet edges and pallet top locations; or the structures include one or more of the following: aisles, walls, and shelving units.
Hance teaches: the video capture and processing apparatus (“guidance system”) is operative to detect and identify computer-readable codes (Para. 0032; 0034); the computer-readable codes are barcodes (Para. 0032; 0034); the video capture and processing apparatus is operative to identify one or more of the following: pallet locations, pallet types, lot identifiers, and key isle-way locations (see barcodes on pallets determine type; Para. 0031; 0039); the video capture and processing apparatus is operative to identify one or more of the following: pallet openings, pallet edges and pallet top locations (0027; 0059); and the structures include one or more of the following: aisles, walls, and shelving units (for instance, image of barcode corresponding to a “shelf”; Para. 0030-0031), for the purpose of providing an improved method for maintaining accurate inventory of pallets, robotic devices, and other items 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Law in view of Chamberlin so that the video capture and processing apparatus is operative to detect and identify computer-readable codes; barcodes; and pallet locations and types, as taught in Hance, for the purpose of providing an improved method for maintaining accurate inventory of pallets, robotic devices, and other items located in the warehouse that is more accurate, reduces delays due to lost items, and improves overall efficiency during picking operations.

Relative to claim 6, Laws in view of Chamberlin and Hance does not expressly disclose: the computer-readable codes compound, elongated, or specifically encoded to overcome lighting conditions or view orientation.
Laws in view of Chamberlin and Hance can be modified to include computer-readable codes that are compound, elongated, or specifically encoded to overcome lighting conditions or view orientation, as an obvious matter of design choice.  Providing compound or specifically encoded codes to overcome lighting and visibility conditions is well known in the art (see Reiffel US 2012/0274775, Para. 0191; 0215).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Laws in view of Chamberlin and Hance so that the computer-readable codes (for instance “barcodes”) are compound, elongated, or specifically encoded to overcome lighting conditions or view orientation, as an obvious matter of design choice.
s 14 and 17 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Laws in view of Chamberlin as applied to claim 1 above, and further in view of Essati et al (US 2012/0287280).  Relative to claims 14 and 17, Laws discloses all claim limitations mentioned above, but does not expressly disclose: absolute coordinate fixes are collected and used along with dead reckoning to determine vehicle location; or the absolute coordinate fixes are based upon sightings of facility location fixed features (LFFs).
Regarding claim 17, Essati teaches absolute coordinate fixes that are based upon sightings of facility location fixed features (LFFs)(see “stationary reference features”, Para. 0018, 0022; 0028), for the purpose of providing a method and system that can reference the position of a vehicle without requiring the registration of pure relative movement of the vehicle, and that is accurate, more reliable and less costly (Para. 0005; 0009; 0014).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Laws in view of Chamberlin so that the absolute coordinate fixes are collected and used along with dead reckoning to the determine vehicle location, for the purpose of providing a method and system that can reference the position of a vehicle without requiring the registration of pure relative movement of the vehicle, and that is accurate, more reliable and less costly.
Regarding claim 14, Essati teaches: absolute coordinate fixes are collected and used along with dead reckoning to determine vehicle location as well known in the art determining the position of industrial goods-handling vehicles such as fork-lifts trucks to optimize logistical processes (Para. 0003). 
.

Allowable Subject Matter
Claims 15-16, and 18 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.